Citation Nr: 1705237	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  13-18 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial compensable rating for hepatitis C.

2.  Entitlement to service connection for a staphylococcus aureus, claimed as secondary to the service-connected hepatitis C.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army from July 1976 to January 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board observes that the Veteran was last afforded a VA examination for his hepatitis C in July 2010, and evidence added to the file after this date indicates that his symptomatology may have worsened.  In particular, at the Veteran's July 2010 VA examination he indicated that he was not receiving any treatment for his hepatitis C.  However, treatment records dated in 2013 revealed treatment for hepatitis C with prescription medication.  The Veteran also reported worsening symptomatology, such as dizziness, weakness, nausea and vomiting, headaches, and loose stools.  See June and July 2011 statements.  In light of new evidence indicating that this disability may have worsened, a VA examination is necessary to clarify the current severity of the Veteran's service-connected hepatitis C.

While on remand, updated treatment records should be obtained.

Manlincon Issue

In a rating decision dated in February 2014, in pertinent part, the RO denied entitlement to service connection for staphylococcus aureus, claimed as secondary to the service-connected hepatitis C.  In March 2014, the Veteran filed a Notice of Disagreement with respect to the denial of service connection for staphylococcus aureus, claimed as secondary to the service-connected hepatitis C.  The Veteran has not been issued a Statement of the Case regarding this issue.  Therefore, a remand is necessary for the issuance of a Statement of the Case and to give the Veteran an opportunity to perfect an appeal of such issue by submitting a timely substantive appeal.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Accordingly, the case is REMANDED for the following action:

1.   Contact the Veteran, and, with his assistance, identify 
any outstanding records of pertinent medical treatment from VA or private health care providers.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.   After the above-stated development has been 
	completed, schedule the Veteran for an appropriate 
	VA examination to determine the severity of his 
	service-connected hepatitis C disability.  The claims 
	folder, including a copy of this remand, must be 
	provided to the examiner for review in connection 
	with the examination.  

      The examiner should perform any necessary tests or 
      studies.  The examiner must provide all information 
      required for rating purposes, to specifically include 
      whether the Veteran's hepatitis C causes him to suffer from fatigue, 
      malaise, anorexia, weight loss, hepatomegaly, or incapacitating 
      episodes.  The examiner is asked to fully describe the 
      current severity of the Veteran's hepatitis C, including 
      its impact on his daily activities and ability to work.
      
      The rationale for all opinions expressed must be 
      provided.

3.   A Statement of the Case should be issued for the claim
   of entitlement to service connection for 
   staphylococcus aureus, claimed as secondary to the 
   service-connected hepatitis C.  The Veteran is advised 
   that the Board will only exercise appellate jurisdiction 
   over his claim if he perfects a timely appeal.

4.   Upon completion of the foregoing, readjudicate the 
	Veteran's claim for entitlement to an initial 
	compensable rating for hepatitis C.  If the benefit 
	sought on appeal remains denied, provide the Veteran 
	and his representative with a supplemental statement 
	of the case and the opportunity to respond thereto.  
   Thereafter, the case should be returned to the Board 
   for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).













	(CONTINUED ON NEXT PAGE)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




